COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00079-CV


ANTHONY E. GILL                                                    APPELLANT

                                          V.

A.B.O.D.E. TREATMENT INC.                                           APPELLEE


                                      ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Motion For Dismissal Of Appeal.” It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 5, 2012

      1
       See Tex. R. App. P. 47.4.